DETAILED ACTION

Status of the Application
	Claims 1-20 are pending and currently under consideration for patentability under 37 CFR 1.104.
Priority
	The instant application has a filing date of December 8, 2021. Applicant’s claim for the benefit of a prior-filed provisional application # 63/123,261 filed on December 9, 2020 is acknowledged. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Claims 4-6 and 14-16 each include limitations that begin with “wherein” and that do not appear to positively set forth a step of the claimed method (claims 4-6) and/or a function performed by the claimed system (claims 14-16). For example, claims 4 and 14 recite “wherein a number of the segments is received from a client computing device”. Claim 1 does not mention receiving a number of segments, and this language does not appear to require the method to include a step of receiving a number of the segments. The “wherein” phrasing is in contrast to, for example, the language of claims 8 and 18, which explicitly and positively sets forth a step of the method and function of the system (see “the method…further comprising, ranking…”, and “wherein the at least one processor is further configured to rank…”). As such, this limitation is given no patentable weight as it is descriptive of material/acts that occur outside the scope of the claimed invention, and it cannot result in a patentable distinction over the prior art.  The same logic applies to the limitations recited in claims 5, 6, 15, and 16. Examiner recommends amending the claims to positively recite these steps/functions if Applicant would like them to be given patentable weight.


Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1:
Claim(s) 1-10 is/are drawn to methods (i.e., a process), while claim(s) 11-20 is/are drawn to systems (i.e., a machine/manufacture). As such, claims 1-20 is/are drawn to one of the statutory categories of invention (Step 1: YES).
 
Step 2A - Prong One:
In prong one of step 2A, the claim(s) is/are analyzed to evaluate whether it/they recite(s) a judicial exception.

Claim 1 (representative of independent claim(s) 11) recites/describes the following steps; 
generating…a graph corresponding to a set of features extracted from a set of data associated with activities of a set of users; 
calculating…a set of elasticity scores for a subset of users within the set of users corresponding to a segment of the set of users responding to a targeted marketing campaign; 
generating…an item offer recommendation for at least a user within the subset of users;
executing…a learning model to generate an uplift score for at least one user within the subset of users based on at least one of the graph, the set of data, or the set of elasticity scores

These steps, under its broadest reasonable interpretation, describe or set-forth graphing user activity features and calculating elasticity scores for some of the associated users and generating offer recommendations for at least one of these users and further using a model to generate an uplift score for at least one of these users based on the at least one of the graph, the data, or the scores, which amounts to advertising, marketing or sales activities or behaviors. These limitations therefore fall within the “certain methods of organizing human activity” subject matter grouping of abstract ideas.

As such, the Examiner concludes that claim 1 recites an abstract idea (Step 2A – Prong One: YES).
Independent claim(s) 11 recite/describe nearly identical steps (and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis.
Each of the depending claims likewise recite/describe these steps (by incorporation - and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis. Any element(s) recited in a dependent claim that are not specifically identified/addressed by the Examiner under step 2A (prong two) or step 2B of this analysis shall be understood to be an additional part of the abstract idea recited by that particular claim.

Step 2A - Prong Two:
In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional elements, that integrate the exception into a practical application of that exception. An “addition element” is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element). The phrase “integration into a practical application” is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.

The claim(s) recite the additional elements/limitations of
“by a processor” (claim 1)
“a server having at least one processor configured to” (claim 11)
“a machine learning model” (claims 1 and 11)
“received from a client computing device” (claims 4, 5, 14, and 15)
“presenting…on a user interface” (claims 9, 10, 19, and 20)

The requirement to execute the claimed steps/functions “by a processor” (claim 1) and/or using “a server having at least one processor configured to” (claim 11) and/or “a machine learning model” (claims 1 and 11) and/or “presenting…on a user interface” (claims 9, 10, 19, and 20) is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. Examiner notes that the recitation of “machine learning model” is so broad and generically-recited that the modeling encompasses simplistic mathematical/statistical techniques humans are capable of performing without computers/machines and that humans have been performing without computer/machines (e.g., regression analysis, clustering, etc.). As such, the requirement for the model to be “machine learned” may be interpreted as nothing more than a requirement to perform the modeling/math/statistics using a general purpose machine. As such, this/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(f)). This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(f)).
The recited additional element(s) of  “a machine learning model” (claims 1 and 11) and/or “received from a client computing device” (claims 4, 5, 14, and 15) and/or “presenting…on a user interface” (claims 9, 10, 19, and 20) serves merely to generally link the use of the judicial exception to a particular technological environment or field of use. Specifically, it/they serve(s) to limit the application of the abstract idea to computing environments, such as the internet, where machines/computers are used to perform calculations and display information as opposed to doing so physically, and wherein information is transmitted to/from computers . This reasoning was demonstrated in Intellectual Ventures I LLC v. Capital One Bank  (Fed. Cir. 2015), where the court determined "an abstract idea does not become nonabstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer"). This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(g)).
Furthermore, although the claims recite a specific sequence of computer-implemented functions, and although the specification suggests certain functions may be advantageous for various reasons (e.g., business reasons), the Examiner has determined that the ordered combination of claim elements (i.e., the claims as a whole) are not directed to an improvement to computer functionality/capabilities, an improvement to a computer-related technology or technological environment, and do not amount to a technology-based solution to a technology-based problem.
Dependent claims 2, 3, 6-8, 12, 13, and 16-18 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 2, 3, 6-8, 12, 13, and 16-18 is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim).

The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application. Accordingly, the claim(s) is/are directed to an abstract idea (Step 2A – Prong two: NO).

Step 2B:
In step 2B,  the claims are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount to significantly more than the judicial exception. This analysis is also termed a search for an "inventive concept." An "inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966)

As discussed above in “Step 2A – Prong 2”, the requirement to execute the claimed steps/functions using “by a processor” (claim 1) and/or using “a server having at least one processor configured to” (claim 11) and/or “a machine learning model” (claims 1 and 11) and/or “presenting…on a user interface” (claims 9, 10, 19, and 20) is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. These limitations therefore do not qualify as “significantly more” (see MPEP 2106.05(f)).
As discussed above in “Step 2A – Prong 2”, the recited additional element(s) of “a machine learning model” (claims 1 and 11) and/or “received from a client computing device” (claims 4, 5, 14, and 15) and/or “presenting…on a user interface” (claims 9, 10, 19, and 20) serves merely to generally link the use of the judicial exception to a particular technological environment or field of use. These limitations therefore do not qualify as “significantly more” (see MPEP 2106.05(g)).

Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea. When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer, and generally links the abstract idea to a particular technological environment or field of use.
Dependent claims 2, 3, 6-8, 12, 13, and 16-18 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 2, 3, 6-8, 12, 13, and 16-18 is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea identified by the Examiner to which each respective claim is directed).

The Examiner has therefore determined that no additional element, or combination of additional claims elements is/are sufficient to ensure the claim(s) amount to significantly more than the abstract idea identified above (Step 2B: NO).
	

	Examiner recommends amending the claims to positively recite a step of training the machine learning model (including the details of the training) as well as claiming (e.g., Markush group) exemplary types of these models (e.g., neural network, decision tree, random forest, etc.).
Claim Rejections - 35 USC § 112

	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 4-6 and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

	Claims 4-6 and 14-16 recite the phrase "the segments." Claims 4 and 14 specifically refer to “a number of the segments”. There is insufficient antecedent basis for this limitation in the claims. The independent claims never refer to a plurality of “segments”. The independent claims only refer to a subset of users corresponding to “a segment”.  For the purpose of examination, the phrase “the segments” will be interpreted as being “the segment”, and the phrase “a number of the segments” (claims 4 and 14) will be interpreted as “a number of segments”.



Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


	Claims 1-8, 10-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mena (U.S. PG Pub No. 2007/0011224, January 11, 2007 - hereinafter "Mena”) in view of Valentine et al. (U.S. PG Pub No. 2011/0131079, June 2, 2011 - hereinafter "Valentine”)

With respect to claims 1 and 11, Mena teaches a method and system comprising;
a server having at least one processor configured to: (claim 11) (Fig 1 tag 10, [0022] & [0057])
generating, by a processor, a graph corresponding to a set of features extracted from a set of data associated with activities of a set of users; ([0035]-[0037] “clickstream and visitor provided information…third party demographic databases…aggregating transaction data…web data…analyzing…via clustering, segmentation and modeling algorithms…consumer behavioral information…” – a set of data associated with activities of a set of users, see also [0052]-[0055] for the set of data associated with the user activities that is analyzed using ML, [0038] “modeling…decision trees, graphical clusters” – therefore the system generates a graph corresponding to a set of features extracted from the data, [0044] “multiple analyses of subscriber-enhanced web data…for the generation of graphical decision trees…self-organizing maps…predictive behavior scores”, [0059] “neural networks…decision tree”, [0073] “genetic algorithms…profiles customers…generates customized data mining solutions…segmentation, clustering, classification…visualization…identify key intervals and ranges in the data”, [0083]-[0084] “graphical decision trees…graphical clusters…used to partition the features of these clusters”, [0087] “neural networks coupled with genetic algorithms can autonomously extract hidden relationships…determine if patterns exist…identification of customer attributes and their consumer behavior…what are the features of the most loyal and profitable customers”)
calculating, by the processor, a set of scores for a subset of users within the set of users corresponding to a segment of the set of users responding to a targeted marketing campaign; ([0035]-[0036] “generating predictive scores…for customer propensity to purchase…visitor lifetime valuation, customer profitability rating, and customer (churn) attrition…scoring it, and transmitting behavioral scores to subscriber e-retailer…returns to them their customer accounts segmented, prioritized, and scored ready for same-day targeted messaging” – therefore the server calculates a set of scores for a subset of users within the set of users, , [0044] “performs multiple analyses…predictive behavioral scores”, [0073]-[0075] “predict their propensity to buy or respond to marketing offers, incentives, or coupons…distinguish good prospect from the bad prospect in marketing communication”, [0085]-[0090] “propensity to purchase scores…constructed using…neural network…”, claim 1 “relating to targeted marketing segments”)
generating, by the processor, an item offer recommendation for at least a user within the subset of users; ([0039] “provides data analysis…for target marketing...customer accounts segmented, prioritized, scored, and ready for same day…messaging”, [0045] “used for…targeted marketing”, [0049], [0071] identifying subset of users to target with item offer recommendations, [0090] “makes recommendations about products and services matched by…rules and/or score formulas”
Although Mena discloses generating a graph of extracted significant features from the data (e.g., decision tree, genetic algorithm) in combination with additional ML (e.g., neural network) to score customers (e.g., to identify specific subset of customers to target), and although Mena suggests that the scores can relate to propensity to purchase and further suggests these scores may be used to determine which offers/prices to send to these targeted customers in order to optimize profits, Mena does not explicitly disclose deriving elasticity scores or uplift scores. Mena does not appear to disclose,
calculating, by the processor, a set of elasticity scores for a subset of users within the set of users corresponding to a segment of the set of users responding to a targeted marketing campaign;
executing, by the processor, a machine learning model to generate an uplift score for at least one user within the subset of users based on at least one of the graph, the set of data, or the set of elasticity scores
However, Valentine discloses 
calculating, by the processor, a set of elasticity scores for a subset of users within the set of users corresponding to a segment of the set of users responding to a targeted marketing campaign; ([0009] “modeling by segment…generation of elasticity coefficients…for each…segment…enables greater insight into segment behavior and reaction to pricing and promotional activity”, [0135] “data pertaining to a segment of interest” (therefore the set of users corresponds to a “segment of the set of users responding to a targeted marketing campaign” see also [0131] and [0136]-[00137]), [0125] “modeling engine uses…regressions…machine learning…Bayesian”, [0144]-[0146] “set of elasticities, each set associated with a given segment…these multiple elasticities enable the analysis and forecasting of the impact of price…on distinct consumer segments…sales lift for a price change for numerous segments…different segments react differently to price changes…”)
executing, by the processor, a machine learning model to generate an uplift score for at least one user within the subset of users based on at least one of the graph, the set of data, or the set of elasticity scores ([0012] “elasticity coefficients for each …results in demand coefficients…for each segment…may be utilized to generate optimized pricing and promotion, lifts and demand models”, [0058]-[0059] “utilizes demand coefficients to create demand equation…optimization engine…calculate profit lift by segment…optimal set of prices”, [0144]-[0147] “set of elasticities, each set associated with a given segment…these multiple elasticities enable the analysis and forecasting of the impact of price…on distinct consumer segments…sales lift for a price change for numerous segments…different segments react differently to price changes…average category lift by segment…lift for a given category for a 10% decrease in price…”, [0125] “modeling engine uses…regressions…machine learning…Bayesian”)
Valentine suggests it is advantageous to include calculating, by the processor, a set of elasticity scores for a subset of users within the set of users corresponding to a segment of the set of users responding to a targeted marketing campaign; and executing, by the processor, a machine learning model to generate an uplift score for at least one user within the subset of users based on at least one of the graph, the set of data, or the set of elasticity scores, because these insights my enable a retailer to identify optimal marketing targets as well is optimal promotion terms (e.g., discount/price) in order to optimize the promotional effect (e.g., lift, revenue/cost) ([0147], [0003]-[0004] & [0006], [0010], [0130], [0141])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of Mena to include calculating, by the processor, a set of elasticity scores for a subset of users within the set of users corresponding to a segment of the set of users responding to a targeted marketing campaign; and executing, by the processor, a machine learning model to generate an uplift score for at least one user within the subset of users based on at least one of the graph, the set of data, or the set of elasticity scores, as taught by Valentine, because these insights my enable a retailer to identify optimal marketing targets as well is optimal promotion terms (e.g., discount/price) in order to optimize the promotional effect (e.g., lift, revenue/cost)2Applicant: Jeffrey L. NanusApplication No.: 141593,177 Docket No.: 1377-9Preliminary Amendment.
Furthermore, as in Valentine, it was within the capabilities of one of ordinary skill in the art to modify the method and system of Mena to include calculating, by the processor, a set of elasticity scores for a subset of users within the set of users corresponding to a segment of the set of users responding to a targeted marketing campaign; and executing, by the processor, a machine learning model to generate an uplift score for at least one user within the subset of users based on at least one of the graph, the set of data, or the set of elasticity scores. Furthermore, as in Valentine, the results of doing so would have been predictable to one of ordinary skill in the art. It would have been predictable to one of ordinary skill in the art that these insights my enable a retailer to identify optimal marketing targets as well is optimal promotion terms (e.g., discount/price) in order to optimize the promotional effect (e.g., lift, revenue/cost)2Applicant: Jeffrey L. NanusApplication No.: 141593,177 Docket No.: 1377-9Preliminary Amendment., as is needed in Mena.

With respect to claims 2 and 12, Mena teaches the method of claim 1 and the system of claim 11;
wherein the set of data comprises at least one of user transactional data, campaign data, marketing touchpoint data, loyalty information, geographical data, behavioral data, user segments, or de-identified user encoding data  ([0035]-[0037] “clickstream and visitor provided information…third party demographic databases…aggregating transaction data…web data…consumer behavioral information…”, see also [0052]-[0055] and [0066]-[0068])


With respect to claims 3 and 13, Mena teaches the method of claim 1 and the system of claim 11;
wherein the set of data corresponds to heterogeneous data including at least one of multiple data types or originating from one or more data sources ([0035]-[0037] “clickstream and visitor provided information…match it with third party demographic database…web data mining system leverages…subscriber servers and remote third party data depositories for the appendage of consumer behavioral information...” – therefore the set of data corresponds to heterogeneous data including multiple data types and/or data originating from one or more data sources, [0041]-[0043] multiple data appends and aggregation, [0052]-[0054], [0065]-[0068] “pre-process the data…predefined formats”)


With respect to claims 4 and 14, Mena and Valentine teach the method of claim 1 and the system of claim 11. Mena does not appear to disclose,
wherein a number of the segments is received from a client computing device

However, as discussed above in the “Claim Interpretation” section of this action, this limitation is given no patentable weight and cannot result in a patentable distinction over the cited prior art. This limitation fails to positively/explicitly set forth a step of the claimed method and/or set forth functionality of the claimed server/processor. 

For the sake of expediting prosecution, Examiner notes that prior art reference Williams (cited at the end of this action and not relied upon) discloses wherein a number of the segments is received from a client computing device ([0031]-[0034] number of clusters/segments user-defined, see also [0024]-[0025] & [0027] & [0074])


With respect to claims 5 and 15, Mena and Valentine teach the method of claim 1 and the system of claim 11. Mena does not appear to disclose,
wherein an attribute of the segments is received from a client computing device

However, as discussed above in the “Claim Interpretation” section of this action, this limitation is given no patentable weight and cannot result in a patentable distinction over the cited prior art. This limitation fails to positively/explicitly set forth a step of the claimed method and/or set forth functionality of the claimed server/processor. 

For the sake of expediting prosecution, Examiner notes that prior art reference Williams (cited at the end of this action and not relied upon) discloses wherein an attribute of the segments is received from a client computing device ([0031]-[0034] an attribute of the segments is received from a client computing device, see also [0024]-[0025] & [0027] & [0074])
Valentine also discloses at Fig 31 and [0136].


With respect to claims 6 and 16, Mena and Valentine teach the method of claim 1 and the system of claim 11. Mena does not appear to disclose,
wherein the set of elasticity scores is used to calculate a threshold for identifying the segments

However, as discussed above in the “Claim Interpretation” section of this action, this limitation is given no patentable weight and cannot result in a patentable distinction over the cited prior art. This limitation fails to positively/explicitly set forth a step of the claimed method and/or set forth functionality of the claimed server/processor. 

Examiner notes that Valentine suggests determining different user clusters/segments from the data and that different clusters may have different elasticity scores – as such is a PHOSITA would understand that, because clustering may involve identifying threshold feature values, and because different clusters may have different elasticity scores, it would be obvious for the system to cluster based on elasticity score which would involve deriving/learning an elasticity score threshold for identifying the clusters/segments. 
For the sake of expediting prosecution, Examiner notes that prior art reference Fano (cited at the end of this action and not relied upon) discloses wherein the set of elasticity scores is used to calculate a threshold for identifying the segments ([0081]-[0082] “by clustering customers that have similar price sensitives” -  clustering based on price sensitivity, see also [0171]-[0172)
For the sake of expediting prosecution, Examiner notes that prior art reference Friedman (cited at the end of this action and not relied upon) discloses wherein the set of elasticity scores is used to calculate a threshold for identifying the segments ([0050] “….assigning said customer to one of said plurality of price-sensitivity segments…taking into account said price-sensitivity score…each of price-sensitivity segments is stored as a plurality of price-sensitivity thresholds…over the range of possible price-sensitivity scores”)


With respect to claims 7 and 17, Mena and Valentine teach the method of claim 1 and the system of claim 11. Mena does not appear to disclose,
wherein the uplift score indicates an impact of the targeted marketing campaign on at least one user
However, Valentine discloses 
wherein the uplift score indicates an impact of the targeted marketing campaign on at least one user ([0144]-[0147] “set of elasticities, each set associated with a given segment…these multiple elasticities enable the analysis and forecasting of the impact of price…on distinct consumer segments…sales lift for a price change for numerous segments…different segments react differently to price changes…average category lift by segment…lift for a given category for a 10% decrease in price…”, [0012] “elasticity coefficients for each …results in demand coefficients…for each segment…may be utilized to generate optimized pricing and promotion, lifts and demand models”, [0058]-[0059] “utilizes demand coefficients to create demand equation…optimization engine…calculate profit lift by segment…optimal set of prices”,)
Valentine suggests it is advantageous to include wherein the uplift score indicates an impact of the targeted marketing campaign on at least one user, because these insights my enable a retailer to identify optimal marketing targets as well is optimal promotion terms (e.g., discount/price) in order to optimize the promotional effect (e.g., lift, revenue/cost) ([0147], [0003]-[0004] & [0006], [0010], [0130], [0141])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of Mena to include wherein the uplift score indicates an impact of the targeted marketing campaign on at least one user, as taught by Valentine, because these insights my enable a retailer to identify optimal marketing targets as well is optimal promotion terms (e.g., discount/price) in order to optimize the promotional effect (e.g., lift, revenue/cost)2Applicant: Jeffrey L. NanusApplication No.: 141593,177 Docket No.: 1377-9Preliminary Amendment.
Furthermore, as in Valentine, it was within the capabilities of one of ordinary skill in the art to modify the method and system of Mena to include wherein the uplift score indicates an impact of the targeted marketing campaign on at least one user. Furthermore, as in Valentine, the results of doing so would have been predictable to one of ordinary skill in the art. It would have been predictable to one of ordinary skill in the art that these insights my enable a retailer to identify optimal marketing targets as well is optimal promotion terms (e.g., discount/price) in order to optimize the promotional effect (e.g., lift, revenue/cost)2Applicant: Jeffrey L. NanusApplication No.: 141593,177 Docket No.: 1377-9Preliminary Amendment., as is needed in Mena.




With respect to claims 8 and 18, Mena teaches the method of claim 1 and the system of claim 11;
further comprising: ranking, by the processor, each feature within the set of features, wherein the processor uses a subset of the set of features in accordance with their respective ranking to generate the graph ([0038] “modeling…decision trees, graphical clusters” – training of decision trees inherently comprises an internal ranking of each feature in the features extracted by the algorithm(s) in order to generate the graph,  [0073] “genetic algorithms…profiles customers…generates customized data mining solutions…segmentation, clustering, classification…visualization…identify key intervals and ranges in the data” – genetic algorithms to extract features and/or generate segments inherently comprises deriving a ranking of each feature in the features extracted by the algorithm(s) in order to generate the graph,  [0083]-[0084] “graphical decision trees…graphical clusters…used to partition the features of these clusters”, [0087] “neural networks coupled with genetic algorithms can autonomously extract hidden relationships…determine if patterns exist…identification of customer attributes and their consumer behavior…what are the features of the most loyal and profitable customers”, [0044] “multiple analyses of subscriber-enhanced web data…for the generation of graphical decision trees…self-organizing maps…predictive behavior scores”, [0059] “neural networks…decision tree”)

For the sake of expediting prosecution, Examiner notes that prior art reference Jai (cited at the end of this action and not relied upon) discloses ranking, by the processor, each feature within the set of features, wherein the processor uses a subset of the set of features in accordance with their respective ranking to generate the graph ([0070] feature rankings presented to user to select features to use)


With respect to claims 10 and 20, Mena and Valentine teach the method of claim 1 and the system of claim 11. Mena does not appear to disclose,
further comprising: presenting, by the processor for display on a user interface, a graphical indication of a distribution of uplift scores among at least a portion of the set of users
However, Valentine discloses 
further comprising: presenting, by the processor for display on a user interface, a graphical indication of a distribution of uplift scores among at least a portion of the set of users (Fig 28 & Fig 30 & [0145] & [0147] shows a graphical indication of a distribution of uplift scores among at least a portion of the set of users )
Valentine suggests it is advantageous to include presenting, by the processor for display on a user interface, a graphical indication of a distribution of elasticity score among at least a portion of the set of users, because these insights my enable a retailer to identify optimal marketing targets as well is optimal promotion terms (e.g., discount/price) in order to optimize the promotional effect (e.g., lift, revenue/cost) ([0147], [0003]-[0004] & [0006], [0010], [0130], [0141])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of Mena to include presenting, by the processor for display on a user interface, a graphical indication of a distribution of uplift scores among at least a portion of the set of users, as taught by Valentine, because these insights my enable a retailer to identify optimal marketing targets as well is optimal promotion terms (e.g., discount/price) in order to optimize the promotional effect (e.g., lift, revenue/cost)2Applicant: Jeffrey L. NanusApplication No.: 141593,177 Docket No.: 1377-9Preliminary Amendment.
Furthermore, as in Valentine, it was within the capabilities of one of ordinary skill in the art to modify the method and system of Mena to include presenting, by the processor for display on a user interface, a graphical indication of a distribution of uplift scores among at least a portion of the set of users. Furthermore, as in Valentine, the results of doing so would have been predictable to one of ordinary skill in the art. It would have been predictable to one of ordinary skill in the art that these insights my enable a retailer to identify optimal marketing targets as well is optimal promotion terms (e.g., discount/price) in order to optimize the promotional effect (e.g., lift, revenue/cost)2Applicant: Jeffrey L. NanusApplication No.: 141593,177 Docket No.: 1377-9Preliminary Amendment., as is needed in Mena.

For the sake of expediting prosecution, Examiner notes that prior art reference Zheng (cited at the end of this action and not relied upon) discloses presenting histograms showing the distribution of various customer-scores within a particular customer segment in order to provide retailers additional insights regarding the distribution of certain scores within a particular customer segment  (Fig 3B)





	Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mena in view of Valentine,  as applied to claims 1 and 11 above, and further in view of Michaud et al. (U.S. PG Pub No. 2010/0191570 July 29, 2010 - hereinafter "Michaud”)

With respect to claims 9 and 19, Mena and Valentine teach the method of claim 1 and the system of claim 11. Mena does not appear to disclose,
further comprising: presenting, by the processor for display on a user interface, a graphical indication of a distribution of elasticity score among at least a portion of the set of users
However, Michaud discloses 
further comprising: presenting, by the processor for display on a user interface, a graphical indication of a distribution of elasticity score among at least a portion of the set of users (Fig 4 tags 406 and 410 and [0038]-[0039] shows a graphical indication of a distribution of elasticity scores among at least a portion of the set of users )
Michaud suggests it is advantageous to include presenting, by the processor for display on a user interface, a graphical indication of a distribution of elasticity score among at least a portion of the set of users, because these insights may enable a retailer to identify optimal marketing strategies ([0038]-[0039] and [0043])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of Mena in view of Valentine to include presenting, by the processor for display on a user interface, a graphical indication of a distribution of elasticity score among at least a portion of the set of users, as taught by Michaud, because these insights may enable a retailer to identify optimal marketing strategies.
Furthermore, as in Michaud, it was within the capabilities of one of ordinary skill in the art to modify the method and system of Mena in view of Valentine to include presenting, by the processor for display on a user interface, a graphical indication of a distribution of elasticity score among at least a portion of the set of users. Furthermore, as in Valentine, the results of doing so would have been predictable to one of ordinary skill in the art. It would have been predictable to one of ordinary skill in the art that these insights may enable a retailer to identify optimal marketing strategies 2Applicant: Jeffrey L. NanusApplication No.: 141593,177 Docket No.: 1377-9Preliminary Amendment., as is needed in Mena.

For the sake of expediting prosecution, Examiner notes that prior art reference Zheng (cited at the end of this action and not relied upon) discloses presenting histograms showing the distribution of various customer-scores within a particular customer segment in order to provide retailers additional insights regarding the distribution of certain scores within a particular customer segment  (Fig 3B)



Prior Art of Record
	The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Williams et al. (U.S. PG Pub No. 2016/0110442, April 21, 2016) discloses wherein a number of the segments is received from a client computing device and wherein an attribute of the segments is received from a client computing device ([0031]-[0034] number of clusters/segments user-defined, see also [0024]-[0025] & [0027] & [0074])



Fano et al. (U.S. PG Pub No. 2005/0189414, September 1, 2005) discloses wherein the set of elasticity scores is used to calculate a threshold for identifying the segments ([0081]-[0082] “by clustering customers that have similar price sensitives” -  clustering based on price sensitivity, see also [0171]-[0172)

Friedman et al. (U.S. PG Pub No. 2020/0234365, July 23, 2020) discloses wherein the set of elasticity scores is used to calculate a threshold for identifying the segments ([0050] “….assigning said customer to one of said plurality of price-sensitivity segments…taking into account said price-sensitivity score…each of price-sensitivity segments is stored as a plurality of price-sensitivity thresholds…over the range of possible price-sensitivity scores”)

Jai et al. (U.S. PG Pub No. 2020/0134628, April 30, 2020) discloses ranking, by the processor, each feature within the set of features, wherein the processor uses a subset of the set of features in accordance with their respective ranking to generate the graph ([0070] feature rankings presented to user to select features to use)

Zheng et al. (U.S. Patent No. 9,208,444, December 8, 2015) discloses presenting histograms showing the distribution of various customer-scores within a particular customer segment in order to provide retailers additional insights regarding the distribution of certain scores within a particular customer segment  (Fig 3B)

Lei et al. (U.S. PG Pub No. 2021/0334830 October 28, 2021) discloses pre-processing heterogeneous customer data, using ML to extract significant predictor features related to purchase propensity and demand, generating various clusters/segments using the extracted features, and running additional ML models on top of the extracted features and clusters/segments to derive  propensity/demand scores for various customer subsets for use in deploying optimized promotions for certain customer subsets.


Modeling the Distribution of Price Sensitivity and Implications for Optimal Retail Pricing (Blattberg, Robert C. et al., published in Journal of Business and Economic Statistics, February 1995) discloses deriving price sensitivity values for various households/segments and determining the distribution of these sensitivity values and using these insights to increase revenue by more optimally pricing their products.




	Conclusion

	No claim is allowed

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M DETWEILER whose telephone number is (571)-272-4704.  The examiner can normally be reached on M-F 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached at (571)-270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES M DETWEILER/Primary Examiner, Art Unit 3621